DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/151,035 filed 10/03/2018.
Claims 1-21 are pending in the Application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 8, 10-12, 15, 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baseman et al. (US Patent 9,299,623).
With respect to claim 1 Baseman et al. teaches A method for improving silicon wafer manufacturing (col. 1, ll.15-17, ll.39-41), comprising: 
(receiving from manufacturing tools 412 one or more wafer parameters/data (col. 9, ll.39-46; Fig. 4)); 
determining, based on the data, predictive information about a quality of the silicon wafer (based on received wafer parameters/data from manufacturing tools 412 generate prediction model indicative pf predicted wafer quality (col. 9, ll.62-67; col. 10, ll.1-4; Fig. 4)); 
providing the predictive information to a manufacturing system, wherein the predictive information is used to determine whether to take corrective action (using optimization module 406 of the system 400/manufacturing system determine if predictive model/predictive information needs to be corrected (col. 10, ll.25-30; col. 13, ll.31-33)).
With respect to claim 8 Baseman et al. teaches limitations similar to limitations of claim 1, including A computing system, comprising: a memory; and a processor configured to perform a method for improving silicon wafer manufacturing (implementing the method steps on a computer system comprising at least one memory coupled to at last one processor  (col. 9, ll.23-28; col. 2, ll.6-5-13)).
With respect to claim 15 Baseman et al. teaches limitations similar to limitations of claim 1, including A non-transitory computer-readable medium comprising instructions that when executed by a computing device cause the computing device to perform a method for improving silicon wafer manufacturing (a computer system comprising computer-readable storage medium storing instructions executable by processor to implement method steps (col. 2, ll.13-20; col. 9, ll.23-28)).
	With respect to claims 3-5, 10-12, 17-19 Baseman et al. teaches
(col. 9, ll.39-42, ll.52-61). 
Claims 4, 11, 18: wherein the predictive information comprises information about at least one of: a thickness, an optical reflective index, an absorption index, a strength, and a critical dimension variation across the silicon wafer (col. 9, ll.52-54, ll.62-67; col. 10, ll.34-46). 
Claims 5, 12, 19: further comprising: providing the predictive information to a metrology tool, wherein the metrology tool checks for a problem based on the predictive information (col. 9, ll.52-61). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 2, 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baseman et al. (US Patent 9,299,623) as applied to claims 1, 8, 15 above, and further in view of BHASKAR et al. (Korean Publication KR 2018-0089911A).
With respect to claims 2, 9, 16 Baseman et al. teaches all limitations of clams 1, 8, 15 from which claims depend, but lucks specifics regarding stochastic modeling. However BHASKAR et al. teaches
Claims 2, 9, 16: wherein the predictive information is determined using stochastic modeling (paragraphs [111], [002], [003]). 
	It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used BHASKAR et al. to teach specific subject matter Baseman et al. does not teach, because it provides an approach known as volumetric diagnostics, which can be used to help identify the root cause of spurious process excursions and to make continuous yield improvements that increase long term manufacturing efficiency (paragraph [074]).

Claims 6-7, 13-14, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baseman et al. as applied to claims 1, 8, 15 above, and further in view of Shah (US Patent Application Publication 20180060453).
With respect to claims 6-7, 13-14, 20-21 Baseman et al. teaches all limitations of clams 1, 8, 15 from which claims depend, but lucks specifics regarding parameter-agnostic space. However Shah teaches
Claims 6, 13, 20: wherein determining the predictive information comprises converting the data from a parameter-specific space into a parameter-agnostic space before performing one or more calculations (paragraph [0030]). 
Claims 7, 19, 21: wherein determining the predictive information further comprises converting a result of the one or more calculations back into the parameter specific space (paragraph [0031]). 
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Shah to teach specific subject matter Baseman et al. does not teach, because it provides a mechanism, wherein one or more transaction windows, each transaction window associated with a decoded source command and test data; configure one or more visual attributes of each transaction window based upon one or more characteristics of the associated decoded source command and test data; and display the associated decoded source command and test data in the associated transaction window with the configured visual attributes (paragraphs [0066]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905.  The examiner can normally be reached on 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HR
04/27/2021
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851